
	
		III
		111th CONGRESS
		2d Session
		S. RES. 497
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2010
			Mr. Dodd (for himself,
			 Mr. Alexander, Mr. Johnson, Mr.
			 Lieberman, and Mr. Bayh)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating the third week of April 2010 as
		  National Shaken Baby Syndrome Awareness Week. 
	
	
		Whereas
			 the month of April has been designated National Child Abuse Prevention
			 Month as an annual tradition initiated in 1979 by President Jimmy
			 Carter;
		Whereas
			 the National Child Abuse and Neglect Data System reports that 772,000 children
			 were victims of abuse and neglect in the United States in 2008, causing
			 unspeakable pain and suffering for our most vulnerable citizens;
		Whereas
			 approximately 95,000 of those children were younger than 1 year old;
		Whereas
			 more than 4 children die each day in the United States as a result of abuse or
			 neglect;
		Whereas
			 children younger than 1 year old accounted for over 40 percent of all child
			 abuse and neglect fatalities in 2008, and children younger than 4 years old
			 accounted for nearly 80 percent of all child abuse and neglect fatalities in
			 2008;
		Whereas
			 abusive head trauma, including the trauma known as Shaken Baby Syndrome, is
			 recognized as the leading cause of death among physically abused
			 children;
		Whereas
			 Shaken Baby Syndrome can result in loss of vision, brain damage, paralysis,
			 seizures, or death;
		Whereas
			 medical professionals believe that thousands of additional cases of Shaken Baby
			 Syndrome and other forms of abusive head trauma are being misdiagnosed or left
			 undetected;
		Whereas
			 Shaken Baby Syndrome often results in permanent and irreparable brain damage or
			 death of the infant and may result in extraordinary costs for medical care
			 during the first few years of the life of the child;
		Whereas
			 the most effective solution for preventing Shaken Baby Syndrome is to prevent
			 the abuse, and it is clear that the minimal costs of education and prevention
			 programs may avert enormous medical and disability costs and immeasurable
			 amounts of grief for many families;
		Whereas
			 prevention programs have demonstrated that educating new parents about the
			 danger of shaking young children and how to protect their children from injury
			 can significantly reduce the number of cases of Shaken Baby Syndrome;
		Whereas
			 education programs raise awareness and provide critically important information
			 about Shaken Baby Syndrome to parents, caregivers, childcare providers, child
			 protection employees, law enforcement personnel, health care professionals, and
			 legal representatives;
		Whereas
			 National Shaken Baby Syndrome Awareness Week and efforts to prevent child
			 abuse, including Shaken Baby Syndrome, are supported by groups across the
			 United States, including groups formed by parents and relatives of children who
			 have been injured or killed by shaking, whose mission is to educate the general
			 public and professionals about Shaken Baby Syndrome and to increase support for
			 victims and their families within the health care and criminal justice
			 systems;
		Whereas
			 20 States have enacted legislation related to preventing and increasing
			 awareness of Shaken Baby Syndrome;
		Whereas
			 the Senate has designated the third week of April as National Shaken
			 Baby Syndrome Awareness Week each year since 2005; and
		Whereas
			 the Senate strongly supports efforts to protect children from abuse and
			 neglect: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the third week of April 2010 as
			 National Shaken Baby Syndrome Awareness Week;
			(2)commends hospitals, childcare councils,
			 schools, community groups, and other organizations that are—
				(A)working to increase awareness of the danger
			 of shaking young children;
				(B)educating parents and caregivers on how
			 they can help protect children from injuries caused by abusive shaking;
			 and
				(C)helping families cope effectively with the
			 challenges of child-rearing and other stresses in their lives; and
				(3)encourages the people of the United
			 States—
				(A)to remember the victims of Shaken Baby
			 Syndrome; and
				(B)to participate in educational programs to
			 help prevent Shaken Baby Syndrome.
				
